DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
Withdrawn Rejection
The 35 U.S.C. §103 rejection of claims 24-30, 32-33, 35-37 as over Heacock (US 2015/0346513) in view of Levinson et al. (US 2010/0256524), made of record in the office action mailed 09/04/2020, page 2 have been withdrawn due to Applicant’s arguments and Affidavit in the response filed on 03/02/2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-29, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Odeh et al. (US 2017/0174983).
Regarding claim 24, 27-28, Odeh discloses the use of thermoset polymers and/or thermoplastic polymers with photochromic dyes in color-changing materials (para 0007). A photochromic material (color changeable indicator of the present invention) can be structured to include a thermoplastic polymeric-based layer having at least one photochromic compound dispersed or solubilized throughout the matrix or positioned in a targeted area or areas of the matrix (para 0072, figure 1). The matrix includes HDPE (para 0153), where the HDPE corresponds to an organic polymer of the present invention. The first polymeric layer that allows for fast/quick switching of the photochromic compound can include a polyolefin polymer or copolymer or blends thereof.  Non-limiting examples of such polymers are disclosed throughout the specification and incorporated into the present section by reference (e.g., polyethylene or polypropylene polymers or copolymers or blends such as low density polyethylene, or any combination thereof.) (para 0010). 
However, Odeh fails to disclose that the polymeric composite has a melting point between about 25C and about 200 C.
As Odeh discloses color changeable polymeric composition as presently claimed, it therefore would be obvious that polymeric composite would intrinsically have a melting point in the range of about 25-200 C.



Regarding claims 25-26, as Odeh does not disclose the presence of particulates and particle aggregation, it therefore would be obvious that color changeable composite would intrinsically lack particulates and aggregation. 
Regarding claim 29, Odeh discloses the first polymeric layer that allows for fast/quick switching of the photochromic compound can include a polyolefin polymer or copolymer or blends thereof.  Non-limiting examples of such polymers are disclosed throughout the specification and incorporated into the present section by reference (e.g., polyethylene or polypropylene polymers or copolymers or blends such as low density polyethylene, or any combination thereof.) (para 0010). Further, it should be noted that specification discloses that both core polymer and a bulk polymer can be same, so the presence of only one polymer such as polystyrene, polyethylene or polypropylene would meet the limitation of both core and bulk polymer. 

Regarding claims 35-36, Odeh discloses a photochromic material can be made by the non-limiting procedure of combining a photochromic compound or dye material with a polymeric solution or oligomeric solution or mixture, casting or extruding a film therefrom. The thickness of the film ranges from 10 microns to 4 mm (para 0099). 

Claims 30, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Odeh et al. (US 2017/0174983) in view of Heacock (US 2015/0346513).
Regarding claim 30, 32-34 Odeh discloses color changeable indicator such as photochromic material, but fails to disclose that the photochromic material is methylene blue or cresol red or phenol red or carbon dioxide based indicator.
Whereas, Heacock discloses color changeable dye comprising: a carbon dioxide status indicator, a solvent, and a polymer wherein the carbon dioxide status indicator is dispersed (claim 1). The carbon dioxide status indicator is selected from Cresol Red, Texas Red Hydrazine, Bromothymol Blue, M-Cresol Purple, Phenol Red, Congo Red and Natural Red (claim 5).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to use carbon dioxide status indicator such as Phenol Red as taught by Heacock and replace it with the photochromic material of Odeh motivated by the desire to indicate color changing ability of the product to make sure if the product is usable or not.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Odeh et al. (US 2017/0174983) in view of Fulkerson et al. (US 2013/0220907).  
Regarding claim 31, Odeh discloses color changeable indicator such as photochromic material, but fails to disclose that the photochromic material is ammonia based indicator. 
Whereas, Fulkerson discloses the color of the indicator strip may be change gradually from blue to yellow, depending on the ammonia level present around that strip (para 0266).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include ammonia as color changeable indicator as taught by Fulkerson and replace it with photochromic material of Odeh motivated by the desire to indicate color changing ability of the product to make sure if the product is usable or not. 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Odeh et al. (US 2017/0174983) in view of Levinson et al. (US 2010/0256524).
Regarding claim 37, Odeh fails to disclose that the composite is incorporated in to or disposed on a ring.
Whereas, Levinson teaches the composite of claim 24. Levinson further teaches wherein the composite is incorporated into or disposed on a ring para[0216]. Examples of other compositions or components associated with the invention include, but are not limited to rings for using, administering the compositions components for a particular use.
However, it would have been obvious to one of ordinary skill in the art at the time the Application was filed to use the composite of Odeh and disposed on a ring as taught by Levinson motivated by the desire for an end-use application.
Alternatively, however, the recitation in the claims that the composite is “for disposing or incorporating on a ring” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended 
Response to Arguments
Applicants arguments filed on 03/02/2021 have been fully considered, but they are moot in view of new grounds of rejections as stated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788